Citation Nr: 0019522	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-06 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had active service from April 1968 to January 
1970, including service in the Republic of Vietnam.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Sioux Falls, South Dakota, Department of Veterans Affairs 
(VA) Medical and Regional Office (M&ROC).

By rating action in February 1998, the Department of Veterans 
Affairs (VA) Medical and Regional Office (M&ROC), Sioux 
Falls, South Dakota, granted service connection for PTSD and 
assigned a 30 percent disability evaluation, effective 
September 17, 1997, the date of receipt of the veteran's 
original claim for compensation benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
M&ROC.  

2.  The veteran is currently employed full time with an 
engineering department and has been steadily so employed for 
many years.  

3.  The symptoms of occupational and social impairment 
attributable to the service-connected PTSD have not been 
productive of more than occasional decrease in work 
efficiency with intermittent periods of inability to perform 
occupational tasks due to depressed mood, anxiety, 
suspiciousness, panic attacks, sleep impairment or mild 
memory loss.  



CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.125-4.130, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION



When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  Upon review 
of the entire record, the Board concludes that all relevant 
facts have been developed and that no further duty to assist 
the veteran is required.


Factual Background

The veteran's claim for service connection for PTSD was 
received on September 17, 1997.  

The veteran contends that his service connected PTSD is more 
severely disabling than it has been rated, and that it 
interferes with social ability, as reflected by his marriage 
ending in divorce, and by difficulties regarding work 
relationships.  

The veteran was afforded a VA psychiatric examination in 
November 1997.  At that time, it was noted that the veteran 
was currently working and had been employed with the 
engineering department of the VA Medical Center (VAMC) for 17 
1/2 years.  The veteran related traumatic events which he 
experienced in service.  His reported symptoms included 
difficulty sleeping, difficulty concentrating, 
hypervigilance, and exaggerated startle response.  The 
examiner reported that the veteran has had marked difficulty 
relating to his wives, and has had adequate occupation 
function, but with some impairment with irritability and 
difficulty with maintaining work.  In the past, he had lost 
work because of irritability, but this was prior to working 
at the Medical Center.  The symptoms were chronic and had 
continued from his return from Vietnam.  

Mental status examination noted that the veteran was on no 
medications.  There was no impairment in thought processes 
and communication, but he reported difficulty in saying what 
he wanted to say on occasion.  There had been no delusions or 
hallucinations.  He had some inappropriate behavior often, 
trying to diminish his irritability.  He had chronic suicidal 
and homicidal ideations, but no plan for either.  He 
maintained good personal hygiene and his other activities of 
daily living.  He was oriented times four.  His remote memory 
was intact.  His recent recall, however, was impaired.  He 
displayed no ritual behavior interfering with routine 
activities.  His speech was logical, fluid and goal directed.  
He had had marked phobia regarding being in crowds which had 
caused panic attacks.  He also had a phobia of people in 
general.  He had had some depressive symptoms regarding mood 
and low energy, and he experienced considerable anxiety.  He 
had impaired impulse control and it affected his motivation 
and mood.  He had marked difficulty with sleep maintenance.  
He denied flashbacks but had recurrent nightmares.  No 
psychological testing was deemed necessary.  The diagnosis 
was PTSD, severe with significant impairment in social 
functioning.  The Global Assessment of Functioning (GAF) 
score attributable to PTSD was 65 over 65, during the past 
year.  The examiner noted that the veteran was currently 
functioning very well work-wise because of the protected 
environment.  The examiner noted that he would not be 
functioning so well if he were in another non-supportive 
setting other than working in engineering at the VAMC.

In January 1999, the veteran reported that a physician had 
suggested medications and described their side-effects 
resulting in the veteran deciding against taking the 
medications at this time.  He reported that he continues to 
have difficulty sleeping and that his first marriage of 16 
years had ended in divorce.  

In a February 1998 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating, effective September 17, 1997.  

Analysis

In the instant case the veteran is seeking an increased 
rating from the original assignment of a disability rating.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court), held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability is not limited to that reflecting the then current 
severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In Fenderson, the Court discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it is possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 126.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  

PTSD is evaluated pursuant to Diagnostic Code 9411.  The 
regulations provide that a 30 percent evaluation is warranted 
for occupational and social impairment which results in 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999).  

The veteran's recorded GAF score has been considered.  GAF is 
a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  A GAF of 21-30 indicates 
that behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment, or inability to function in almost all areas. DSM-
IV.  A GAF of 31-40 denotes some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood.  Id.  A 41-50 score denotes serious 
symptoms, or any serious impairment in social, occupational, 
or school functioning.  Id.  A 51-60 score indicates moderate 
symptoms, or moderate difficulty in social, occupational or 
school functioning.  Id.  Finally, a GAF of 61-70 denotes 
some mild symptoms, or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

Admittedly, the above findings on the psychiatric examination 
clearly establish that the veteran experiences some level of 
social and industrial impairment due to his PTSD.  However, 
it is clear that he continues to work in the type of 
employment he has had for many years without significant 
disruption in attendance or work performance based on the 
absence of objective negative evidence regarding these 
matters.  He has also reported domestic problems resulting 
from his PTSD, but such factors are included in the 30 
percent rating currently assigned.  In addition, based on the 
report of VA psychiatric examination in 1997 it is clear that 
that the veteran does not exhibit symptoms such as: flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impaired judgment; and 
impaired abstract thinking.  Although the veteran has some 
impairment in short term memory, his long term memory is 
intact.  It appears that has some depressive symptoms 
regarding mood and low energy, considerable anxiety, and 
sleep disturbance.  But although the examiner termed the PTSD 
severe diagnostically, the GAF score of 65 reported by the 
examiner reflects no more than mild disability during the 
past year. 

In light of the above, the Board finds that the veteran's 
claim must be denied on the basis that the RO properly 
assigned the veteran an initial 30 percent disability 
evaluation for PTSD and that no factual basis exists for 
changing that determination at any time since then.  In 
reaching its decision, the Board considered the complete 
history of the veteran's PTSD as well as his current clinical 
manifestations and the effect they have on the veteran's 
earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  The 
Board also considered whether the veteran's disability 
picture is so exceptional or unusual as to warrant a referral 
for evaluation on an extraschedular basis.  The veteran has 
never been hospitalized for his PTSD and the evidence does 
not reflect marked interference with employment due to PTSD.  
Consequently, the Board finds that a referral is 
inappropriate.  Specifically, there is no evidence disclosing 
that the veteran's PTSD, alone, causes marked interference 
with employment or necessitates frequent periods of 
hospitalization as is required for a referral under 38 C.F.R. 
§ 3.321(b)(1).  Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation at 
any time since September 17, 1997, the reasonable doubt 
doctrine does not apply.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.

		
JOHN Z. JONES
	Acting Member, Board of Veterans' Appeals

 

